Title: To Thomas Jefferson from Littleton W. Tazewell, 29 March 1800
From: Tazewell, Littleton W.
To: Jefferson, Thomas



dear sir;
Kings-mill March 29th. 1800.

I have no occasion to say to you any thing more relative to the payments of the several instalments of Mr. Wayles’s debt due to Mr. Welch’s house—Your conduct as to this affair has been such as I expected, & for his sake I could wish the other creditors could feel the same sentiments which have actuated you—For myself I have to repeat that whenever your convenience will permit it, without injury, the payment will be expected—Until then it ought not to be asked, & when this period shall arrive to you I know a request will not be necessary—
I find among Mr. Welch’s papers an open account against you for the sum of £87– 4– Sterling due on the 17th. Novr. 1774—I know not whether this claim against you individually, was taken into account at the settlement of Mr. Wayles’s debt with Colo. Skipwith, Mr. Eppes & yourself—I have too some faint recollection, that the former agent mention’d to me a payment had been made by you to old Mr. Welsh directly, but whether that payment was partial or in full, or under what circumstances it was made I know not—Will you therefore be so good sir as to inform me on these points for my own satisfaction & justification? Was this account included in your bonds? Have you not paid while in Europe the whole or what part of this claim? Excuse these inquiries if you please, but my situation is such as compels me to make them—.
I cannot forbear the expression of my thanks to you for the inclosure you sent. well indeed is it “worth perusing”—I have to regret only that some of the subjects are not discussed in a style and manner which would be better fitted to the capacities of the bulk of the people, for surely it is of the last importance that subjects in which every member of society is so immediately interested should be treated if possible so plainly as to be generally understood & yet so briefly as to be easily remember’d—The author altho’ he has been aware of this truth, & has written in a manner less exceptionable in this respect than most of the writers of this class, has not yet I think attained the object which is so much to be desired—Perhaps, however, the nature of the subject itself does not permit it—His efforts however are laudable & deserve the thanks of the community—.
I have seen the bankrupt law as it has passed the house of Representatives—To the people of the Southern states it gives a stab of which they are yet unconscious—Here where there are few or no  banks, where the population is thin, the wants of the people limited & chiefly supplied within themselves, property which is certainly to be sold never commands its value, the scarcity too of money added to other causes, places the debtor almost at any time completely in the power of his creditor, even under that system which our own legislature has provided & which in many respects considers the situation of the debtor such as I have described it, but the bankrupt law whilst it strips him of these advantages adds also to the unfortunate causes that drag the honest & even wealthy man to ruin—Who too it may be well asked are those creditors who deserve at our hands such favors, & who the debtors whose conduct merits such punishment! The former generally foreigners, merchants, speculators, the latter the honest yeomanry of the Country, plants of its own produce, nurtured entirely by its own soil, & attached to it by every cause that nature can create—Protection to Commerce & Speculation—& destruction to Agriculture & Industry however have long been the orders of the day—In the construction of this law I do suppose (whatever its advocates may say) but one opinion can be held, when you use almost the same words with the British Statute, you must have used them with the same intent, what that intent was, & how comprehensive the words are, the British Judges have long & often fixed, with this law & these decisions before the Legislature at the time it passed, who can doubt what must have been their object—Perhaps however even this act pernicious as its consequences will be may be ultimately beneficial, the cup of forbearance was almost full “this crowns its utmost brim.” The people will soon (in spite of the loans intended to lull them into rest) feel the oppression of enormous taxation, when strip’d by the tax-gatherer almost to nakedness—a creditor comes in & robs them of their all under a bankrupt law, they must murmur against the authors of their misfortunes, & a Sedition Law punishes them for their audacity—They will not reason, & ill they feel, but ill besides the punisher when the stripes began to [show].
Pardon I beseech you sir this long letter, it has grown unknowingly & unintentionally, I will not add to its tediousness by an apology, but trust it rather to your goodness.
With much esteem & respect I am your mo: obedt. servt.

Littn: W Tazewell

